Citation Nr: 1227442	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for acute and subacute peripheral neuropathy, claimed as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for chronic skin disease, claimed as secondary to Agent Orange exposure.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The Veteran was previously advised that these matters were subject to a stay on the adjudication of cases affected by the decision of the Court in Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Veteran was told that once the Haas stay was finally resolved, the stay would be lifted, and his claim would be promptly adjudicated.  In January 2009, the appeal was resolved.  Later that month, with the resolution of the appeal, VA lifted the stay on the adjudication of cases affected by the Haas litigation.  

In June 2008, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In October 2008, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  

In August 2010, the Board issued a decision in which it reopened a claim of entitlement to service connection for PTSD based on the receipt of new and material evidence.  The Board then remanded the claim on the merits, as well as the other claims listed on the title page above, for additional development.  

In May 2012, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent disability evaluation.  In addition, the RO issued a supplemental statement of the case in which it continued the denial of the issues listed on the title page above.  

Finally, in June 2012, the Veteran requested that the RO reopen a claim of entitlement to service connection for residuals of a right eye injury.  This issue has not been developed on appeal and accordingly is referred to the RO for appropriate action.  

The issue of entitlement to service connection for chronic skin disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his active duty service, the Veteran did not serve in the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, and there is no credible evidence that the Veteran was otherwise exposed to herbicides. 

2.  The Veteran's diabetes mellitus, type II, is not shown to have been present in his active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.  

3.  While the Veteran has peripheral neuropathy associated with diabetes mellitus, it is not shown to have been present in his active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.  

4.  A February 2000 Board decision denied entitlement to service connection for a skin condition.  Evidence received since the decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.   

5.  The Veteran has a college education and medically retired in 1996 from the U.S. Postal Service.  He is service-connected for PTSD, rated as 50 percent disabling and laceration of conjunctiva, left eye, rated as 0 percent disabling.  The Veteran is not precluded from securing and following some form of substantially gainful employment consistent with his education and work experience as a result of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).

3.  The February 2000 Board decision that denied service connection for a skin condition is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

4.  The criteria to reopen a claim of entitlement to service connection for a chronic skin disease have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, in March 2002, July 2004, and September 2004 letters issued prior to the adjudication of the claims, VA satisfied these criteria.  In the letters, the RO generally advised the Veteran of the basic criteria for service connection, and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

The Board also concludes VA's duty to assist has been satisfied.  The RO obtained identified records from Kaiser Permanente, the Vet Center, Social Security Administration, and VA outpatient treatment records.  While VA outpatient treatment records subsequent to 2006 are not associated with the claims file, the Veteran has not identified current VA treatment or advised VA of the existence of relevant records.  He has not identified other existing relevant evidence that is not associated with the claims file.  

In addition, the Veteran presented testimony before the RO and the undersigned.  As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge solicited the Veteran to identify evidence relevant to the claims.  He was also asked to provide evidence in support of his claim that he was exposed to herbicide agents while on board a Navy ship.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran has not been afforded a VA examination in connection with the claims, however, none is required.  As set forth below, there are numerous VA outpatient treatment records that document treatment for various disabilities.  In sum, the evidence does not reveal that the current disabilities had their onset in service or indicate that they are otherwise related to such service.  

Finally, the Board finds that there has been substantial compliance with its August 2010 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board directed the RO to provide a copy of the May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSSRC) describing its efforts to verify herbicide use on board the U.S.S. Kitty Hawk.  The RO provided a copy of the memorandum to the Veteran in November 2010.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  
	
	


	(CONTINUED ON NEXT PAGE)

II.  Analysis

A.  Diabetes Mellitus and Peripheral Neuropathy 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Throughout the pendency of this appeal, the Veteran claims that this current diabetes mellitus, type II, a skin condition, and peripheral neuropathy are due to his alleged exposure to Agent Orange while he served aboard the U.S.S. Kitty Hawk off the coast of the Republic of Vietnam.  Specifically, the Veteran asserted that he mopped up chemical spills which he believed contained Agent Orange.  The Veteran does not assert that he served on land or in inland waterways in the Republic of Vietnam.  

The Veteran's service personnel record do not substantiate that he served on the landmass or inland waters of the Republic of Vietnam.  In February 2003, the RO submitted a request to the National Personnel Record Center (NPRC) for the dates, if any, of the Veteran's service in the Republic of Vietnam.  The NPRC was unable to verify any service in the Republic of Vietnam.  Deck Logs and Command Histories of the U.S.S. Kitty Hawk do not indicate that the ship served in the inland waters of the Republic of Vietnam.  Rather, they indicate that it was stationed at "Yankee Station."  

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the [veteran] was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  In addition, presumptive service connection is also warranted for a skin condition manifested by chloracne or other acneform disease consistent with chloracne, or for acute and subacute peripheral neuropathy.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

In order for presumptive service connection to be granted, the evidence must demonstrate that the veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) ; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Service on a deep-water naval vessel in waters offshore of the Republic of Vietnam is not qualifying service in the Republic of Vietnam for purposes of this presumption.  Id. at 1193-94; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).   

Preliminarily, the Board takes judicial notice of the fact that "Yankee Station," was a point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by U.S. naval aircraft carriers to launch air strikes during the Vietnam era.  Further, the Board takes judicial notice of the fact that the Kitty-Hawk was a nuclear powered supercarrier and was, thus, a deep-water vessel.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  

The evidence of record demonstrated that the Veteran served aboard the U.S.S. Kitty Hawk, a deep-water vessel.  The Kitty Hawk operated off the coast of the Republic of Vietnam.  The Veteran does not assert, nor does the evidence of record demonstrate that he served on the landmass or inland waters of the Republic of Vietnam.  Further, while the Veteran claims that he mopped up chemicals that he believed were herbicide agents, his assertion is not credible and there is no probative evidence to indicate that the Kitty Hawk carried herbicide agents on board.  Consequently, service connection on a presumptive basis is denied as a matter of law.  38 U.S.C.A. § 1116(f).  

Despite this finding, when a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here, however, the preponderance of the evidence is against a finding of service connection on a direct basis.  

The Veteran's service treatment records do not demonstrate complaints of or treatment for diabetes mellitus, type II, or symptoms thereof.  Indeed, there is no contention that the Veteran had symptoms of diabetes mellitus in service.  Rather, the record reveals that diabetes mellitus was not diagnosed until the mid-1990's, many years following discharge from military service.  Moreover, neither the lay or medical evidence suggests any relationship between diabetes mellitus and the Veteran's active military service.  

As regards the claim for acute and subacute peripheral neuropathy, the record reveals a current diagnosis of peripheral neuropathy.  For instance, peripheral neuropathy was diagnosed during VA treatment in September 2006.  There is no suggestion by the Veteran or credible medical evidence, however, to suggest that peripheral neuropathy is related to service.  Rather, the VA treatment records indicate that peripheral neuropathy is a recent complication of diabetes mellitus.  The only evidence in support of the claim is the Veteran's lay assertion that peripheral neuropathy is related to exposure to herbicides.  Because the Board finds that the Veteran was not exposed to herbicides, his statement is afforded no probative weight.  

B.  Skin Condition 

The Board first notes that the claim for a skin condition was previously denied in an April 1996 decision.  At such time, the RO denied a claim for a skin condition manifested by ganglion cysts on the hands, finding that such condition pre-existed entry onto active duty and was not aggravated therein.  Specifically, the RO noted that the Veteran's service entrance examination showed the presence of right and left hand ganglion cysts.  His service discharge examination also noted the ganglion cysts.  The RO found, however, no service treatment records or other evidence to show that the condition was permanently aggravated by service.  And absent the perfection of a timely appeal, that prior decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Later decisions in 1997 and 1998 denied reopening a claim of service connection for ganglion cysts.  At that time, the Veteran had presented a February 1985 VA Agent Orange consultation that revealed post-inflamatory acneform lesions on his back and lateral chest, and lesions on the right and left hands representing either a ganglion or epidermal cyst.  

In a February 2000 decision, the Board denied a claim of entitlement to service connection for a skin condition.  The Board noted evidence of current treatment for a skin condition but found no evidence of a skin condition in service.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 2002, the Veteran again sought service connection for a skin condition manifested by skin rashes that were chronic and severe.  He related the skin condition to Agent Orange exposure.  

Here, the Veteran has raised a new theory of entitlement on the basis of presumptive service connection based upon herbicide exposure.  This new theory of entitlement, however, does not constitute a new claim or negate the finality of the prior decision denying this claim, albeit on other grounds.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As such, in order to reopen this claim of service connection for a skin condition and warrant further consideration of this claim on its underlying merits, including based on the notion that it is secondary exposure to herbicides, there must be new and material evidence since that prior, final and binding, February 2000 Board decision previously considering and denying this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

Although the RO adjudicated the claim on the merits in a June 2003 RO decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has recharacterized the issue as set forth on the title page.  

Here since the last final denial of the claim the Veteran has submitted lay statements and VA and private treatment records, and SSA records.  The private and the SSA records pertain primarily to treatment for other disabilities and thus are not material to the claim.  The VA treatment records include references to a skin condition manifested by dermatitis and folliculitis, and show that he receives prescriptions for treatment for skin lesions on the hands.  This evidence is essentially duplicative of evidence previously of record.  For instance, there was evidence previously before adjudicators indicating that the Veteran had current ganglion cysts of the hands.  As to this condition and the diagnosed dermatitis and folliculitis, the VA treatment records do not include evidence linking the conditions to service.  

However, in a VA From 21-4138, submitted in September 2006, a physician at the VA Oakland Outpatient Clinic states that the Veteran has a rash involving the lower extremities, arms, and upper back.  The physician states that the "lesions started in the service in the year 1970."  The physician also notes that the Veteran was exposed to Agent Orange while serving in Vietnam in the Gulf of Tonkin.  Here, after presuming the credibility of the evidence, the Board finds that the statement is new and material.  In short, the Veteran has submitted evidence linking a current skin lesion to service.  Thus, the requirements to reopen the claim for service connection for a skin condition have been met.  

III.  Entitlement to TDIU

The Veteran contends that he is unable to obtain or maintain employment due to both service-connected and non-service-connected disabilities.  

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling and laceration of conjunctiva, left eye, rated as 0 percent disabling.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.  He may, however, be entitled to a TDIU based on extra-schedular considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on employability must be considered and the claim submitted to the Director for determination.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Board has considered the factors above, but finds that referral or remand of the claim to the Director of Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  In this respect, the evidence reveals that the Veteran left employment from the U.S. Postal Service due primarily to non-service-connected medical conditions.  In addition, while the Veteran is in receipt of SSA disability benefits, they show that he is disabled due to non-service-connected atherosclerotic heart disease and degenerative joint disease.  Furthermore, as noted by the VA examiner in December 2010, the Veteran went to college and obtained an AA degree.  His service-connected PTSD was characterized as being "mild to moderate" and did not involve any impairment in thought process or communication.  

In summary, the evidence simply does not rise to the level of showing that the PTSD and left eye disability acting alone restricts his ability to perform gainful activity.  Therefore, the Veteran's application for a TDIU is denied.  


ORDER

Service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure, is denied.  

Service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, is denied.  

New and material evidence having been presented, the claim of entitlement to service connection for a skin condition is reopened, and to this extent only, the appeal is granted.  

Entitlement to TDIU is denied.  


REMAND

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Board finds that VA's assistance is required to help support the Veteran's claim for benefits.  He has never been afforded an examination to provide medical evidence documenting his current residuals of a skin disability and opinion evidence as to the most likely etiology of current residuals of any skin disability.  
In this respect, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Shade, at 123-124.  In this case, the Board notes that the Veteran has not submitted medical evidence documenting current treatment for a skin condition; hence an examination would be useful in obtaining current findings as to the nature of the skin condition.  Moreover, an opinion as to the most likely etiology of any current skin condition would be useful prior to adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and ask him to identify relevant evidence in connection with his claim for service connection for a skin condition, to include private and VA treatment records.  Thereafter, the AOJ must assist the Veteran in obtaining the private or VA records of treatment.  

2.  Thereafter, the AOJ shall schedule the Veteran for a VA skin examination to obtain evidence as to the current nature, extent, and etiology of the claimed skin disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file must be reviewed, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed skin disorder.  

The examiner is advised that the Board herein finds that the Veteran was not exposed to herbicide agents.  Moreover, his service entrance examination notes a finding of a right and left hand ganglion cysts.  Given such, please provide an opinion as to the following:

(a)  What is the Veteran's current diagnosed skin disability(ies)?  

(b)  Does the Veteran have current right and left hand ganglion cysts?  If so, is there evidence to suggest that the condition as it existed upon entry onto active duty was permanently aggravated by an incident or injury on active duty?  If yes, what is the evidence?  

(c)  As to any other diagnosed skin condition, is it at least as likely as not (i.e. a 50 percent or greater probability) that such is etiologically related to the Veteran's active military service?  Why or why not?  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the AOJ shall readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


